Citation Nr: 1725699	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 3, 2017 and in excess of 20 percent thereafter for degenerative changes to the thoracolumbar spine, T4-T5 and L4-L5. 

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988 and from October 1996 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that the RO issued rating decisions denying service connection for hiatal hernia, radiculopathy of the left upper extremity, a bilateral hip condition, allergies, arthritis in the elbows, chronic obstructive pulmonary disease, and diastasis recti, as well an increased rating for osteolysis of the left shoulder.   The Veteran has timely filed a Notice of Disagreement (NOD) regarding those claims.  Although the Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of the Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), in this case the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's NOD has acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where an NOD had not been recognized, and remand for this issue is not necessary at this time.  

The Veteran participated in a Travel Board hearing with the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of that hearing is associated with the record.  

FINDINGS OF FACT

1. Prior to March 3, 2017, the Veteran's service-connected thoracolumbar spine disability was productive of forward flexion to 80 degrees or greater, pain on motion, and stiffness.  It was not productive of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding; incapacitating episodes of disc disease; or, separately ratable neurologic impairment of the bowel or bladder. 

2.  From March 3, 2017, the Veteran's service-connected thoracolumbar spine disability is manifested by forward flexion of 60 degrees at worst, pain on motion, and stiffness but not by favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes, or a separately ratable neurologic impairment of the bowel or bladder. 

CONCLUSIONS OF LAW

1.  Prior to March 3, 2017, the criteria for an initial disability rating in excess of 10 percent for the Veteran's thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5237, 5243 (2016).

2. Since March 3, 2017, the criteria for a disability rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5237, 5243 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating Claim - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 


Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. 

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1).

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula. Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating. For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, DC 5243 (2016).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243 (2016).

II. Increased Rating Claim - Analysis

The Veteran seeks an increased rating for a lumbar spine disability that was initially rated at 10 percent disabling and is rated at 20 percent disabling as of March 3, 2017,  under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.

In September 2004, VA received the Veteran's original service connection claim for a lumbar spine disability.  This claim was initially denied as the evidence did not demonstrate complaint or treatment of back pain; nor did radiological testing show malalignment, fracture, or arthritis.  The Veteran timely filed a Notice of Disagreement (NOD) and continued to seek service connection.  

VA provided the Veteran a general physical examination in January 2007.  There he stated that he had experienced intermittent low back pain while in service and continued to experience this sharp pain, specifically when standing longer than a few minutes.  He stated that he also had stiffness, weakness, and spasms.  Range of motion testing was performed.  Flexion was from 0 to 90 degrees. Extension was from 0 to 35 degrees.  Lateral flexion on the right side was 0 to 50 degrees.  Lateral flexion on the left side was 0 to 50 degrees.  Lateral rotation on the right side was 0 to 40 degrees and lateral rotation on the left side was 0 to 40 degrees.  Radiological testing showed minimal osteophyte formation at L4 and L5. The examiner stated that it was less than a 50/50 probability that the Veteran's low back condition was caused by or incurred in service.   The Statement of the Case (SOC) issued in March 2007 confirmed the service connection denial based on this examination. 

The Veteran did he sought to re-open the back claim in June 2009 by submitting new and material private treatment records which indicated that  he had full range of motion with some discomfort, stiffness, and soreness to the spine.  See March 2009 Private Treatment Record.  The RO granted service connection at 10 percent for the Veteran's low back condition in August 2009 and the Veteran disagreed with the initial 10 percent rating. 

The Veteran was afforded another VA examination in May 2010.  The Veteran reported weekly, severe flare-ups that lasted for hours and were exacerbated by prolonged sitting and excessive bending and lifting.  Range of motion testing was performed.  Flexion of the Veteran's thoracolumbar spine was 0 to 75 degrees.  Extension was 0 to 18 degrees.  Left lateral flexion was 0 to 35 degrees.  Right lateral flexion was 0 to 35 degrees.  Left lateral rotation was 0 to 45 degrees.  Right lateral rotation was 0 to 45 degrees.  There was objective evidence of pain during active range of motion testing and the Veteran's combined range of motion was 253 degrees.  Sensory testing was normal as was the Veteran's gait.  No ankylosis was found, nor was there evidence of incapacitating episodes of spine disease or limitation on walking.  The Veteran's posture was normal. Radiological testing showed minimal degenerative joint disease.  See May 2010 VA Examination. 

Another VA examination was performed in June 2012.  At that exam, the Veteran did not report any flare-ups.  Range of motion testing was performed.  Forward flexion was to 85 degrees with painful motion beginning at 75 degrees.  Extension was to 25 degrees with painful motion beginning at 25 degrees.  Both right lateral flexion and left lateral flexion ended at 30 degrees or greater, which was considered within normal range.  Painful motion began at 20 degrees or greater on both sides.  Both right lateral rotation and left lateral rotation ended at 30 degrees or greater, which was considered within normal range.  Painful motion began at 30 degrees or greater on both sides.  The examiner noted that the Veteran experienced less movement than normal and pain on movement. See June 2012 VA Examination.   

In December 2014, the Veteran reported for another examination. The Veteran did not report any flare-ups in his condition.  Range of motion testing was performed. Forward flexion was to 80 degrees with painful motion starting at 20 degrees.  Extension was limited to 10 degrees with no objective evidence of painful motion.  Right lateral flexion was limited to 20 degrees with evidence of painful motion at 15 degrees.  Left lateral flexion was limited to 20 degrees with evidence of painful motion at 15 degrees.  Right lateral rotation was normal at 30 degrees or greater with painful motion at 15 degrees.  Left lateral rotation was also normal at 30 degrees or greater with painful motion at 20 degrees.  The examiner again found that the Veteran had less movement than normal and pain on movement. The examiner found pain to palpation for joints in the back but no spasm or guarding.  See December 2014 VA Examination.  

At a March 2015 VA examination, the Veteran again did not report any flare-ups impacting the function of his low back.  Range of motion testing was performed.  Forward flexion was to 80 degrees.  Extension was to 10 degrees.  Right and left lateral flexion were both limited to 20 degrees.  Right and left lateral rotations were both to 30 degrees within normal limits. Pain was noted in flexion, extension, right lateral flexion and left lateral flexion; however, the examiner noted that it did not cause functional loss.  The examiner found no guarding or muscle spasm.  There was no ankylosis.  The Veteran did exhibit moderate radicular symptoms.  There was no diagnosis of intervertebral disc syndrome with episodes necessitating bedrest.  New radiological testing was performed and found a compression fracture of L5 of about 25-30 percent loss of height.  The examiner noted that this was more likely than not a reason for the Veteran's increasing back pain.  See March 2015 VA Examination. 

One year later, the Veteran received another VA examination for his back condition.  The Veteran did not report any flare-ups.  He did report difficulty with his range of motion and lifting.  Forward flexion was limited to 80 degrees.  Extension was limited to 20 degrees.  Right and left lateral flexion was to 30 degrees, within normal limits.  Right and left lateral rotations were also to 30 degrees, within normal limits.  No pain was noted upon examination.  There was no objective evidence of localized tenderness or pain on palpation.  The Veteran did not exhibit guarding and there were no muscle spasms.  The Veteran did exhibit moderate radicular symptoms.  There was no diagnosis of intervertebral disc syndrome with episodes necessitating bedrest.  Radiological testing provided by the Veteran's physician showed no significant changes from the March 2015 Examination.  See March 2016 VA Examination. 

The Veteran testified at a hearing in July 2016.  He reported that he had problems bending and twisting his back.  The Veteran expressed his belief that the examiner at the March 2016 VA examination inaccurately assessed his range of motion.  He stated that his range of motion is drastically limited and far exceeds the measurements of a 10 percent disability rating.  See August 2016 Hearing Transcript. 

Another VA Examination was afforded the Veteran in March 2017.  The Veteran discussed his lower back pain and radicular symptoms.  He did not report flare-ups of back pain.  He stated that he experienced problems with lifting and prolonged ambulation.  Forward flexion was limited to 60 degrees.  Extension was limited to 20 degrees.  Right lateral flexion was limited to 20 degrees and left lateral flexion was limited to 25 degrees.  Right and left lateral rotations were limited to 25 degrees.  Pain was noted upon examination with forward flexion.  There was no objective evidence of localized tenderness or pain on palpation.  The Veteran did not exhibit guarding and there were no muscle spasms.  The Veteran did exhibit radicular symptoms.  There was no diagnosis of intervertebral disc syndrome with episodes necessitating bedrest.  See March 2017 VA Examination.  

Based in large part on these findings, the RO increased the Veteran's disability rating to 20 percent for his thoracolumbar spine disability as of March 3, 2017, the date of the examination. 

On review, the Board finds that, prior to March 3, 2017, an initial disability rating in excess of 10 percent for the Veteran's service-connected thoracolumbar spine disability is not warranted under the General Rating Formula.  In this regard, the relevant evidence shows no evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Rather, the Veteran's medical evidence reveals forward flexion of the lumbar spine to 80 degrees or greater, as exhibited during the January 2007, May 2010, June 2012, December 2014, March 2015, and March 2016 VA examinations.  

The Board acknowledges the Veteran's lay statements regarding the inadequacy of the March 2016 examination.  However, even disregarding that examination, the Board finds that none of the other five VA examinations prior to the final examination in March 2017 show that the forward flexion of the Veteran's thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Objective evidence of pain was demonstrated on VA examinations; however, this pain on motion is accounted for in the 10 percent rating assigned prior to March 3, 2017.  There is no evidence of any additional functional loss in the thoracolumbar spine after repetitive motion testing.  As noted, the Veteran exhibited forward flexion to 80 degrees or greater during the applicable time period.  Moreover, the Veteran did not report flare-ups during six out of the seven VA examinations, only mentioning them in 2010.  Overall, any functional loss present in thoracolumbar spine after repeated use of the joint or during a flare-up is adequately accounted for in the 10 percent rating assigned prior to March 3, 2017.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  The Veteran's disability picture as to his back more closely approximates the criteria for a 10 percent rating.  

An initial rating higher than 10 percent is also not warranted under the IVDS Formula for the period prior to March 3, 2017. The Board observes that at no point prior to March 3, 2017 did the Veteran report having incapacitating episodes. For reference, VA regulations define an incapacitating episode as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  See DC 5243.  Though the Veteran provided evidence of missed work due to his service connected disabilities, including back pain, he did not indicate that he was prescribed bedrest by a physician (rather, at his own election) nor does the evidence of record demonstrate any physician prescribed bed rest.

The RO increased the rating for the Veteran's lumbar spine disability to 20 percent disabling, effective March 3, 2017.  As noted, the criteria for the next-higher rating of 40 percent under the General Rating Formula are met when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  These criteria are not met as forward flexion of the thoracolumbar spine was to 60 degrees, at worst, which was demonstrated during the VA examination conducted on March 3, 2017.  In addition, ankylosis of the thoracolumbar spine has not been demonstrated at any time during the appeal. Accordingly, a rating higher than 20 percent is not warranted since March 3, 2017 under the General Rating Formula.

In addition, application of the IVDS Formula does not result in a rating higher than 20 percent since March 3, 2017, as there is no evidence of incapacitating episodes of IVDS, let alone any having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

The Board considered the Veteran's statements of continued low back pain and stiffness.  He, as a layperson, is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which as indicated above, do not support an increased rating higher than 10 percent prior to March 3, 2017, and a rating higher than 20 percent thereafter, for the service-connected thoracolumbar spine disability.

The Board recognizes that VA regulations require that consideration be given to any associated objective neurologic abnormalities.  These neurologic abnormalities to include radiculopathy have been rated separately and do not require discussion herein.  The competent evidence does not reflect any other objective neurologic abnormalities associated with the thoracolumbar spine disability, such as in the bladder or bowel, so as to warrant any additional separate ratings.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to March 3, 2017 and in excess of 20 percent thereafter for degenerative changes to the thoracolumbar spine, T4-T5 and L4-L5 is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


